DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 were pending with 1-12 indicated as allowable and claims 13-15 rejected in the previous office action. Claim 13 was amended. Claims 1-15 remain pending and are allowed in this office action. 
 
Response to Arguments
Claim Objections:
Applicant has amended claim 13 to correct the previous objection to due lack of antecedent basis. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 13-15 (pgs. 6-7 of remarks filed 8/22/2022) have been fully considered and they are persuasive. Applicant’s amendments have overcome the prior art of record and claims 1-15 are allowed for the reasons described in the reasons for allowance below. 





Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are novel and nonobvious over the prior art for the following reasons: 
With respect to independent claim 1, US 20090179735 A1 to Van teaches a lockable electronic hanger (Van: Fig. 8 and ¶ 0055 showing e-locker suspended from a doorknob on a front door – which is a particular form factor of an electronic locker for receiving delivered goods such as described in ¶ 0043-0047 and Figs. 3A-C) comprising: a first portion defining an integrated opening, wherein the integrated opening is sized and shaped to hang on or around an object (Van: Fig. 8 elements 238 and 240, described in ¶ 0055 as bar pieces forming an opening that is shaped to hang around a doorknob); a second portion positioned adjacent to and integrally formed with the first portion (Van: Fig. 8 container portion 236 and ¶ 0055 showing the e-locker 230 has a container portion 236 integrally attached to bar portions 238 and 240); a locking mechanism (Van: ¶ 0055 showing e-lock locks bar portion 238 in a closed loop, and also, “bar piece 240 may engage and prevent opening of front panel 242 when the e-lock is locked” or when e-lock is unlocked may disengage to allow access to interior of container portion 236; elements can be seen in Fig. 8); and a processor located within the first portion or the second portion (Van: ¶ 0041, ¶ 0055 discloses that container portion 236 of the locker Fig. 8 includes an e-lock and microprocessor). 
US 20040015393 A1 to Fong teaches a delivery locker device receiving an electronic destination address of a user, i.e. a mobile phone number, which is used to provide a notification to the user when the delivery is completed (Fong: ¶ 0051, ¶ 0010, ¶ 0049). Fong also teaches the delivery locker device providing the notification to the recipient user’s mobile number in response to the delivery being complete and the locker unit’s door being property closed (Fong: ¶ 0051, ¶ 0010). Fong describes the completion of the delivery includes entry of “the particulars of the lease and the delivery which can include, among others, the size of the locker needed, duration of the lease, and the delivery order number” (Fong: ¶ 0051).
US 20020107820 A1 to Huxter teaches receiving, a delivery company generated tracking number/parcel ID that is associated with the parcel from a carrier computing entity (Huxter: ¶ 0184, ¶ 0232, ¶ 0248-0249; noting that the tracking number is received by the automated collection point before the delivery person arrives and provides a matching tracking number/parcel ID). Huxter also teaches reading a tracking number/parcel ID at an automated collection point which causes the automated collection point to open and permit access for the package to be placed into the locker, wherein a message is automatically sent to the customer containing notification of the delivery upon the receipt of the package (Huxter: ¶ 0035-0036; also see ¶ 0173; noting that the parcel ID can be a carrier generated tracking number encoded as a barcode on the parcel as per ¶ 0184, ¶ 0232, ¶ 0248-0249) and that a central console of a delivery locker may delete a Parcel ID from its memory (Huxter: ¶ 0209).
US 20090166403 A1 to Volpe et al. (Volpe) teaches that a parcel locker/delivery box may include a microcontroller configured to perform delivery/authentication functions (Volpe: ¶ 0027-0029, ¶ 0047).
US 20060229895 A1 to Kodger, Jr. (Kodger) teaches deleting tracking number information by a carrier computing entity (Kodger: ¶ 0067, ¶ 0070). 
However, no combination of the prior art above or known to the examiner before the effective filing date of 11/20/2013 would have rendered obvious, considered in the context of the claim as a whole, transmitting an instruction from a carrier computing device to a memory of a lockable electronic hanger requesting the deletion of carrier-generated information from the memory of the lockable electronic hanger. Despite Huxter describing the locker device as automatically deleting the carrier generated parcel ID information after retrieval of a package (Huxter: ¶ 0209; also see ¶ 0184, ¶ 0232, ¶ 0248-0249; ¶ 0035-0036; ¶ 0173), Volpe deleting the tracking number as an access code following its use by a delivery agent (Volpe: ¶ 0031-0032), and Kodger teaches deleting tracking number information by a carrier computing entity (Kodger: ¶ 0067, ¶ 0070) - these references in combination are still not sufficient to render claim 1 obvious to one of ordinary skill in the art. 
NPL Reference U (current PTO-892, “Shop2Box Concept and Radio Frequency Identification”) teaches a home delivery box used for unmanned grocery/home delivery that is capable of detecting products marked with RFID tags and communicating with the recipient user over Bluetooth or GPRS network to notify the customer of the delivery. EP 2075769 A2 also teaches the use of a tracking number as a single use access code for a secure delivery storage container, wherein the tracking number/access code is automatically deleted (¶ 0021-0023). However, the deletion of the access code occurs by the storage container system itself rather than transmitting an instruction from a carrier computing device to a memory of a lockable electronic hanger requesting the deletion of carrier-generated information from the memory of the lockable electronic hanger. None of the other previously cited references (e.g. US 20070257774 A1, US 20150120601 A1) cure the deficiencies above. 
Independent claim 13 is also allowable for the same reasons discussed above with respect to claim 1. Dependent claims 2-12 and 14-15 are also allowable over the prior art as they depend from claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628          

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628